Citation Nr: 1528547	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-05 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for service-connected disability of the thoracolumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel







INTRODUCTION

The Veteran served on active duty from April 1984 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine is not ankylosed, and there is no history of incapacitating episodes due to intervertebral disc syndrome.  

2.  The Veteran's service-connected disabilities do not render him unable to obtain or maintain gainful employment commensurate with his education, training and work experience.


CONCLUSIONS OF LAW

1.  The requirements to establish a rating in excess of 40 percent for the thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014). 

2.  The requirements to establish entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, VCAA notice was provided in a letter dated in August 2011 and the Veteran had ample opportunity to respond prior to the February 2012 rating decision on appeal.  The case was last readjudicated in July 2014.          .

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The agency of original jurisdiction (AOJ) has obtained service treatment records and has also obtained post-service treatment records identified by the Veteran.  The Veteran was afforded a VA examination     in October 2011 in support of his claim.  He was scheduled for an additional examination in March 2014, but he is shown to have intentionally left the medical facility before being examined.  Generally, when a claimant fails to report for examination in support of a claim for increased benefits (or, in this case, when he reports for examination but refuses to cooperate) such claim shall be denied.  See 38 C.F.R. § 3.655(b) (2014).

The Veteran has been advised of his entitlement to a hearing before the Board in support of his appeal but he has declined such a hearing.  He has not identified any existing evidence that should be obtained before the appeal is adjudicated.

Based on a review of the record, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to the merits of the issues on appeal.

Evaluation of Service-Connected Disability

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2014).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that   the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).
Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997)

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Under the current rating criteria, thoracolumbar spine disorders other than intervertebral disc syndrome (IVDS) are evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2014).  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply in relevant part.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula (2014).  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id. Note (1).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id., Note 2.

Intervertebral disc syndrome (IVDS) is rated under the criteria of the General    Rating Formula, as outlined above, or under the Formula for Rating IVDS based      on Incapacitating Episodes (IVDS Formula), whichever results in the higher rating.  Under the IVDS Formula a rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1)

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Veteran's present claim for an increased rating was received in June 2011.

The Veteran was treated in June 2011 by Performance Spine and Sports Specialists, PA.  The Veteran complained of intermittent ("off and on") back pain with radiation into the legs.  He described pain as 7/10 in severity, increasing with standing, lifting, bending forward at the waist or twisting.  The Veteran denied bowel or bladder dysfunction.  The Veteran was observed to walk with a shaky, slow, antalgic gait.  The spine was normal on inspection, with no laxity, misalignment, deformity noted.  There was no atrophy of the paraspinal muscles.  Range of Motion (ROM) of the lumbar spine was flexion to 90 degrees, extension to 20 degrees and rotation to 45 degrees.  The lower limbs were normal to inspection.  Straight leg raising (SLR) was negative.  Neurological testing showed normal muscle tone and bulk, but strength was 4/5 limited by pain.  Sensation was normal in the lower extremities and deep tendon reflexes (DTRs) were normal and symmetrical.  The treatment plan was to obtain new magnetic resonance imaging (MRI) data. 

Subsequently in June 2011 the clinician from Performance Spine and Sports Specialists discussed the MRI results with the Veteran.  Current MRI showed old disc changes at L4/5 and L5/S1 and also showed new disc changes at L2/3 that impinged upon the right L2 nerve root.  The Veteran received lumbar injections on June 15, June 29, July 6 and July 27.  Following these injections the Veteran had follow-up treatment in August 2011 in which he reported some pain relief but stated he continued to have back pain of 6/10 severity.  He denied bowel or bladder dysfunction.  The Veteran was observed to ambulate into the room without adaptive equipment; station was normal.  Transitions from sitting to standing were smooth and unlabored.  ROM in degrees was not recorded; the clinician simply noted "pain with flexion."         

The Veteran presented to Performance Spine and Sports Specialists for follow-up  in September 2011, complaining of low back, right buttock, acute thoracic and acute left scapular pain, rated as 6/10 in severity.  Pain was aggravated by lifting, twisting, kneeling or bending forward and alleviated by rest and medications.  The Veteran denied bowel or bladder changes.  The Veteran was observed to ambulate without assistive devices.  Station was normal and transitions were smooth and unlabored.  ROM was not recorded.  The clinician's assessment was chronic low back pain and right hip pain consistent with facet joint mediated pain. 

In September 2011 the Veteran's spouse submitted a letter asserting that in addition to occupational impairment the Veteran's back disability caused limitation in his ability to perform household chores and also in his ability to engage in sex.

The Veteran had a VA examination of the spine in October 2011 in which he reported fair response to treatment including injections.  The Veteran endorsed history of decreased motion, stiffness and pain but denied fatigue, weakness or spasm; he also denied incapacitating episodes due to IVDS.  The Veteran stated the back pain was constant and severe and radiated into the right hip.  He denied being able to walk more than a few yards.  On examination the Veteran was noted to walk with a slow, antalgic gait.  Curvature of the spine was normal and there was no ankylosis.  The thoracolumbar paraspinals showed pain with motion, spasm, guarding and tenderness but did not show atrophy or weakness; these symptoms were not so severe as to result in abnormal spinal contour.  ROM was flexion to       5 degrees, with pain.  Repetitive motion caused increased pain.  Neurological examination showed normal reflexes (2+), normal sensory, normal muscle strength (5/5) and normal muscle tone, without atrophy.   

The examiner diagnosed lumbosacral degenerative joint disease (DJD) and      stated that the occupational impairment related to the disability was increased absenteeism, decreased mobility and problems with lifting and carrying.  The impairment of activities of daily living (ADLs) was manifested by difficulty dressing (shoes and pants) and bathing (using brush in the shower).  

The Veteran presented to the VA emergency room (ER) in January 2014 complaining of increased back pain.  Examination showed normal ROM of the spine, but with pain.  He was given an injection of torodol and depomedrol for pain.

The Veteran was scheduled for a VA examination in March 2014, but according    to notes in Virtual VA he became angry and argumentative during the interview component and he left the medical facility before the examination was performed.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
  

Review of the evidence of record shows that the Veteran's spine is not ankylosed.  Accordingly, a rating higher than 40 percent cannot be assigned under the General Rating Formula.  Alternative rating for IVDS would present no benefit to the Veteran because a rating higher than the currently-assigned 40 percent would require incapacitating episodes of at least 6 weeks during a 12-month period, whereas the evidence of record shows no incapacitating episodes whatsoever.  While he did present to the emergency room in January 2014, he was not prescribed bed rest.  In any event, incapacitating episodes having a total duration of at least 6 weeks over a one year period has not been shown.  

During the period under review the Veteran is not shown to have had separately compensable neurological disorder associated with his low back disability.  He    has been noted to have radicular pain, but the General Rating Formula envisions limitation of motion with pain even when it radiates.  Clinical evaluations show     no bladder/bowel dysfunction or neuropathy (in terms of sensory or motor  impairment) for which separate neurological compensation can be considered.       In this regard, on the 2011 VA examination, the Veteran had no sensory, motor,    or reflex abnormalities.

The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

The Veteran's disability of the thoracolumbar spine is manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2014); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's thoracolumbar spine disability picture as described in his correspondence to VA, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.   Accordingly, referral for extraschedular consideration for the disability is not warranted.

Based on the evidence and analysis above the Board finds the criteria for a rating higher than 40 percent for the Veteran's thoracolumbar spine disability are not met.  Accordingly, the claim must be denied.

In reaching the conclusion above the Board has considered the benefit-of-the-doubt doctrine.  Because the preponderance of the evidence is against the claim that doctrine does not apply in this case.  Gilbert, 1 Vet. App. 49, 55; Ortiz v. Prinicipi, 274 F.3d 1361 (Fed. Cir. 2001).


Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

For a veteran to prevail on a TDIU claim, the record must reflect some factor      that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran in this case has two service-connected disabilities: the thoracolumbar spine disability discussed above, rated at 40 percent; and, residuals of laceration of  the left hand, rated as noncompensable.  Accordingly, he does not meet the threshold 38 C.F.R. § criteria for TDIU under 4.16(a) cited above.  However, because it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, the file may be submitted to the Director, Compensation    and Pension Services, for extra-schedular consideration if the Veteran is found to be unemployable by reason of service-connected disabilities even though he may fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b) (2014).  

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

In his current claim for TDIU, received in June 2011, the Veteran reported that he was presently employed by CTG as a warehouse operator; he had worked for that employer since March 2011 and had lost one month of work due to illness.  Prior to his current job he had worked for the Postal Service as a letter carrier and forklift operator from 1991 until retirement, and he had worked for Timco Aviation from April 2007 to May 2008 in data entry.  The Veteran reported having two years of college and stated he had left his job with DTG because of a workplace injury in which he injured his back by lifting a computer; he expected to receive disability retirement benefits but did not expect to receive worker compensation benefits.

The Veteran was treated in June 2011 by Performance Spine and Sports Specialists, PA.  The Veteran reported therein that he was currently working full-time for CTG.  Later in June 2011 the clinician stated that the Veteran was capable of performing light duty work, but because his employer did not offer such work the Veteran was currently out of work (OOW) and would continue to be so until his regimen of lumbar injections was completed.  Later in June 2011 the Veteran reported to the clinician that he had been denied workers compensation (WC) benefits and would have to present his case to the North Carolina Industrial Commission (NCIC).  

In July 2011 the Veteran reported to his clinician at Performance Spine and Sports Specialists that he was looking for other work since he did not believe his back disability allowed him to continue in his present occupation.  He was still waiting for a hearing at NCIC regarding his denied WC claim.  The Veteran also stated     he had a misdemeanor charge for animal cruelty that was impairment during job interviews.  In August 2011 the Veteran reported he was still out of work because his employer did not offer light duty.

In September 2011 the Veteran's former employer Timco submitted a VA Form  21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) confirming that the Veteran had worked for Timco from August 2007 to May 2008 in the capacity of production controller.  Timco stated that the reason for the Veteran's termination of employment were unknown.

(The Board notes at this point that in August 2011 and in October 2011 the RO sent letters to CTG requesting employment information regarding the Veteran, but CTG did not respond to those requests.)

Also in September 2011 the Veteran's spouse submitted a letter asserting the Veteran had retired from the Post Office in October 2007 due to his back and to other injuries incurred while working at the Post Office for 16 years. The Veteran subsequently worked for Timco but had to resign from that job due to injuries related to having worked at the Post Office and also due to his service-connected back disability.  The Veteran was currently employed by CTG, but he injured his back in May 2011 at the workplace and was denied WC for subsequent lost time.  

The Veteran had a VA examination in October 2011 in which he reported having been retired from the Post Office due to multiple musculoskeletal problems; thereafter he was working as an auditor until he re-injured his back in May 2011.  The examiner performed an examination of the spine and also of the service-connected left hand scar.  Following examination the examiner stated that              the Veteran's thoracolumbar spine disability would preclude some forms of employment, but the left hand scar would preclude none; neither of the disabilities would preclude sedentary employment.  As noted above, the Veteran voluntarily left the 2014 VA examination before a physical examination could be conducted.   

Review of the evidence above shows that the Veteran is arguably not able to function in a physically demanding job due to his service-connected thoracolumbar spine disability, but there is no indication that his service-connected disabilities would preclude gainful sedentary employment.  In that regard, the Veteran is shown by his educational background (several years of college) and his occupational experience (work in data entry and as "auditor") to be capable of sedentary employment, and the VA examiner in October 2011 endorsed the Veteran as    being suited for sedentary employment despite his service-connected disabilities.

The Veteran and his spouse have both asserted that the Veteran lost his job         with CTG due to a reinjury to his back.  However, the fact that the Veteran could not continue in that job does not necessarily show that he cannot perform another gainful but less physically demanding job.  The sole fact that the Veteran is unemployed is not enough; the question is whether the Veteran is capable of performing the physical and mental acts required for employment, not whether he can find employment.  Van Hoose, 4 Vet. App. 361, 363.  

Based on the evidence of record and analysis above the Board finds the criteria for a TDIU, to include on an extraschedular basis, are not met; accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt doctrine does not apply.  Gilbert, 1 Vet. App. 49, 55; Ortiz, 274 F.3d 1361.







ORDER

An evaluation in excess of 40 percent for the thoracolumbar spine disability is denied.

Entitlement to a TDIU is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


